Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “second window” which renders the claim indefinite. It is unclear what a second window refers to. The claim as amended introduces an entrance window and a beam window, but no first window. Is the second system window a third window or is there supposed to be a first window somewhere?
Claim 1 recites the limitation “wherein the converter carrier is supported on a separate pedestal” which renders the claim indefinite. Separate from what? There is no other pedestal introduced and therefore it is unclear what a separate pedestal is referring to. 
Claim 1 recites the limitation “a target housing positioned downstream from, and separate from, the converter housing” which renders the claim indefinite. The phrase “separate from” is unclear since it can be interpreted as 1) the target housing and the converter housing are separate components or 2) a structural element separates the target housing and the converter housing. This is further confused as Fig. 1 shows the converter housing and the target housing attached to and abutting one another. 
Claim 4 recites the limitation “a depending end” which renders the claim indefinite. The phrase is unclear because there is no clear indication how one would determine what end of the target carrier is the depending end. 
Claim 10 recites the limitation “the converter housing is integrally molded with the target housing” which renders the claim indefinite. As recited in claim 1 the target housing is separate from the converter housing. A converter housing that is integrally molded with a target housing cannot be separate components at the same time. As such, claim 10 contradicts claim 1 and is therefore indefinite. 
Claim 21 recites the limitation “the carrier.” There is insufficient antecedent basis for the limitation in the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 10006101 in view of Murakami et al. US Pub 20190259505.
Regarding claim 1, Stoner discloses a system adapted to be positioned at a downstream end of an existing beam line for producing radioisotopes (Fig. 1A and Col. 1, line 6-7), the system comprising: 
a) a converter housing (12) having an upstream end (the left side of Fig. 1A is upstream relative to the particle beam 20) having an entrance window (18a) received by the converter housing (See Fig. 1A) and a downstream end (right side), wherein the upstream end opposes and is separated from a downstream end of the beam line terminating in a beam window (18b);
c) a target housing (14) positioned downstream from the converter housing (relative to the particle beam 20), the target housing defining a second window (the open space between the top and bottom of the target housing 14 near end 32); and 
d) a target carrier (33) removably received by the target housing (Col. 8, line 17-24 "Rear housing 14 may be mechanically configured to be sealed by back-plate target plunger assembly, which in turn may be releasably attached to target crucible support 33"), wherein the entrance window, the converter housing, the converter carrier, the target housing and the target carrier define a tunnel adapted to receive a particle beam (see Fig. 1), wherein the tunnel is coaxial to the beam line (see Fig. 1). 
Stoner discloses the converter housing "may be assembled and disassembled to allow access to..." converter plates (Col. 7, line 45-47), but does not explicitly disclose that the entrance window (18a) is reversibly received by the housing (12a). However, it would be obvious to make the window separable from the housing for the predictable purpose of enabling the window to be replaced as it is degraded by the particle beam. MPEP 2144.04(V)(C). 
Stoner further does not explicitly disclose a converter carrier in slidable communication with the converter housing. 
Murakami teaches a radioisotope production apparatus having a carrier (21) in slidable communication with an underside ([0017], [0020]) of a housing (13) and wherein the carrier is supported on a separate pedestal (bottom of 21). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the system of Stoner with the slideable carrier of Murakami for the predictable advantage of an easy installation and discharge of the converter plates to/from the housing ([0034]). Murakami further teaches that the installation and discharge can be remotely automated ([0034]), providing further motivation for the modification. 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein a coolant fluid is in thermal communication with the converter housing and the target housing (Col. 8 line and 50-60 & claim 8). Stoner does not disclose separate coolant fluid ingress and egress lines. However, a modification is suggested by Stoner (Col. 8, lines 11-14).
Murakami teaches a radioisotope production apparatus having two housings (13 and 31), wherein each housing has separate coolant fluid ingress and egress lines (51/53 and 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target capsule is adapted to receive target material having a weight of between 1 mg and 100,000 mg. (Col. 7 line 15-20 "target may have a mass size, for example, in the range of about 10 g to about 1000 g... Albeit, it is understood that smaller and larger sized targets may also be irradiated." The claimed range overlaps the range disclosed in the prior art; MPEP 2144.05).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the entrance window has a flat topography relative to the upstream end (18a is flat). 
Regarding claims 8 and 9, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the existing beam lines comprises an incident electron beam having an energy of at least 20 MeV and a beam power of at least 1kW (Col. 3 ln 50-51; the claimed range overlaps the range disclosed in the prior art MPEP 2144.05). 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the converter housing is integrally molded to the target housing (Col. 8 line 16-17 "rear housing 14 may be joined via welding to back end 29 at joint 30").
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Stoner does not disclose the converter housing being reversibly attached to the target housing. 
Murakami further teaches a radioisotope production apparatus having two housings (13 and 31) reversibly attached ([0022]; the two portions 11/12 containing the housing are sealed with a O ring and therefore appear to be reversibly attached) to enable either housing to continue to be utilized when the other housing is nonfunctional (the housing of Murakami has sufficient structure such that is has the capability to enable either housing to be utilized when the other is nonfunctional). A skilled artisan would recognize the inherent strength of the reversibly coupled housings to be able to remove and replace activated components after irradiation. 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. In this combination, Murakami teaches wherein the carrier is removably received ([0020]) by the housing (13). Such a modification provides the same predictable advantages as described above in claim 1. 
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Stoner further discloses a system where in the converter carrier supports a plurality of plates (16). 
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target carrier supports a target (27).
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Stoner further discloses a system where in the converter carrier supports a 
Regarding claim 17, the above-described combination teaches all the elements of the parent claim. Stoner discloses the same coolant contacting the plates and the target but suggests that its system could be modified with separate inlets and outlets for each of the target and the converter (Col. 8, lines 11-14). 
Murakami further teaches wherein a first coolant fluid contacts the plates ([0028] “cooling gas”)  and a second coolant fluid contacts the target ([0030] “cooling water”) and the first coolant fluid is different than the second coolant fluid. One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify Stoner with the separate coolants of Murakami to achieve the predictable advantage of selecting a suitable coolant for the specific materials of the target and the converter to optimize heat transfer for the materials. This modification is further motivated by stoner which also recognizes that a coolant design may include two separate coolant inlet and outlets (Col. 8 line 12-14), thereby suggesting that separate coolants of the plates and the target would provide the advantage of increased heat transfer efficiency.
Regarding claim 18, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein a first coolant contacts the plates and same coolant contacts the target (Col. 8, lines 1-8).
Regarding claim 19, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target carrier is adapted to be directly transferred from the target housing to a transfer cask (Col. 16 ln 43-45 “the target holder may be removed from the target assembly and placed in a lead pig”). 
Regarding claim 20, the above-described combination teaches all the elements of the parent claim. Stoner further discloses the target carrier being remotely inserted and removed from the target housing (Col. 8, lines 18-22).
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Stoner further disclose the carrier is adapted to receive different types of converter plates and geometries (col 4 ln 1-36: the converter plates of Stoner have different thickness and therefore the carrier is adapted to receive different types of plates and geometries). As Murakami teaches by adjusting the thickness or the like of each foil, it is possible to adjust the energy of the charged particle beam to obtain high generation efficiency ([0033]). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the system of Stoner with the converter carrier features of Murakami for the reasons stated above in claim 1. 
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. Murakami further teaches wherein the converter carrier slidably communication ([0017], [0020]) with the converter housing in a direction perpendicular to the tunnel (see Fig. 1). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the system of Stoner with the converter carrier features of Murakami for the reasons stated above in claim 1. 
Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 10006101 in view of Murakami et al. US Pub 20190259505 and further in view of Lavie et al. US Pub 20070297554.
Regarding claims 2 and 4, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target carrier (33) is inserted in the target housing and has a target capsule (34) adapted to be received by a depending end of the target carrier. Stoner does not disclose the target carrier is inserted from the top and has a longitudinal axis perpendicular to the beam tunnel. 
Lavie teaches a radioisotope production apparatus (see title) having a target carrier (Fig. 8: 238) inserted ([0110]) from the bottom of the target housing (230), wherein a longitudinal axis of the target carrier extends in a direction that is perpendicular to the tunnel (longitudinal axis of 238 is perpendicular to passage containing beam 120). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the target carrier of Stoner with the target carrier of Laive for the predictable advantage of a target carrier that can be removed from the target housing while maintain a vacuum and preventing ingress of foreign matter or other contamination when the target is removed from the target station ([0111]). Such a modification would also be an obvious design choice having the predictable advantage of reducing the overall length of space needed to accommodate the system.
Lavie teaches the target carrier is inserted from the bottom of the target housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the target carrier from the top of the housing, since it has been held that a mere In re Einstein, 8 USPQ 167. Moreover, such a rearrangement would have provided the predictable advantage for target insertion/removal while the housing is on a table and to enable gravity to assist locking the target into the beamline. 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the capsule defines a longitudinal axis that is generally parallel to the particle beam (target capsule (34) has a longitudinal axis parallel to the incoming beam 20).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 10006101 in view of Murakami et al. US Pub 20190259505 and further in view of Gelbart et al. US Pub 20090090875. 
Regarding claim 6, the above-described combination of Stoner and Comor teaches all the elements of the parent claim but does not disclose a convex window. Gelbart, however, teaches a radioisotope production system ([0003]) having a window with a convex topography relative to the converter housing (See Fig. 2: windows have dome-shaped topography facing toward the electron beam and away from target assembly 202, applying this window as entrance window 18a in Stomer would result in window 18a being convex relative to converter housing 12a). One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to modify the Stoner system with the window topography of Gelbart to achieve the predictable advantages of a window with an increased strength to withstand pressure better than a flat window ([0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646